DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hladik (U.S. Patent Application Number: 2008/0028032).
Consider claim 1; Hladik discloses a method comprising: 
displaying, by a first client device of a first user (e.g. user of workstation 12a), a message input box within a messaging application [e.g. a chat session (par. 17, lines 13-31)], the message input box for composing an electronic message for sending to a second client device associated with a second user [e.g. users of workstations 12b, c, d (par. 17, lines 13-31)], the first user (e.g. user of workstation 12a) and the second user (e.g. users of workstations 12b, c, d) having respective user accounts within the messaging application (par. 17, lines 13-31); 
receiving, by the first client device (e.g. user of workstation 12a), location-based context data of the second client device (e.g. users of workstations 12b, c, d) (par. 17, lines 34-50), the location-based context data indicating a predefined place associated with the user account of the second user [e.g. work location (par. 17, lines 34-50)]; and 
displaying, by the first client device (e.g. user of workstation 12a), an interface element adjacent to the message input box (par. 17, lines 34-83), the interface element including both an icon representing the predefined place (e.g. time icon) and text describing the predefined place (e.g. shift information) (par. 17, lines 50-83).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646